Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s amendment filed 04/09/2021 has been fully considered, however, the amendment has not been entered, as the amendments change the scope of the claims and therefore raises new issues that would require further consideration, with respect to amendments, requiring “the sidewalls of the receptacles of the first body nest between and the walls of such receptacles are fused to the walls of the inverted receptacles of the second body” in claim 11.

Even if the amendments were entered, it is noted that Pepe in view of Uema would still meet the amendments for the reasons set forth below.

Applicant primarily argues:
“Pepe et al. is somewhat difficult to interpret in view of the lack of the reference characters in the drawings. To the extent it can be understood, it appears that all of the ‘protrusions’ that are formed in the two-sheets have a pattern of six evenly spaced radial ribs extending along the outside surfaces thereof. According to the disclosure, these radial ribs are molded in during the forming process. As a result, when joined the ‘protrusions’ are not joined by common sidewalls but, rather, are ‘interdigitated’ by the aforementioned radial ribs. This, along with the other shortcomings of the reference listed by the Examiner in the Office Action establish a clear margin of significant novelty in the claimed structure over the prior art.”
Remarks, p. 4
The examiner respectfully traverses as follows:
Pepe in view of Uema teaches two sheets of material with opposing protrusions being nested such that the protrusions on one sheet are in tangential contact with the protrusions on the opposing sheets (Pepe, [0052]), therefore it is clear the side walls of the protrusions of the nested 
Therefore, the examiner position remains that Pepe in view of Uema meets the presently claimed limitations.

Applicants further argue:
“Further, Applicant again respectfully submits that the Examiner is using Applicant’s disclosure as a guide to modify the prior art and combine references and features from the references of the prior art with no guidance whatsoever in the art itself but with the guidance provided by Applicant in his patent application. This in inherently unfair and inconsistent with established law as to how an Examiner may implement the provisions of 35 U.S.C. §103.

In addition, Applicant respectfully submits that Uema is non-analogous prior art. Based on the machine generated translation, Uema is not in the twin-sheet technology and does not deal with either of the problems addressed by Applicant’s invention. Those problems are (1) how to construct a core structure using twin-sheet technology and (2) how to prevent slippage between stacked core structures.”
Remarks, p. 4
The examiner respectfully traverses as follows:
Firstly, in response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Secondly, a reference is considered analogous if it is either (1) in the same field of endeavor as the invention or (2) "reasonably pertinent" to the problem with which the inventor is involved. As per MPEP 2141.01 (a), "[u]nder the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007). A reference in a field different from that of Applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole. See MPEP 2141.01(a).
Uema and the present invention are both drawn to laminated structures (i.e., core structure) including plates (i.e., sheets) having a specific configuration of projections/protrusions (i.e., receptacles/lands/ribs), wherein the structure has high rigidity. Therefore, it is the examiners position that Uema is analogous art.

/M.O./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784